FREEDMAN, P. J.
Assuming that the case as made upon the trial was one for the jury, the judgment cannot be sustained, because the-damages were inadequately proved. The son of one of the plaintiffs, who was called to testify as to the repairs done to the wagon, was not qualified as to the reasonable value of the necessary repairs, and his testimony as to the cost alone was insufficient. Volkmar v. Third Ave. R. R. Co., 28 Misc. Rep. 141, 58 N. Y. Supp. 1021. Moreover, it was not shown that the horse for the value of which a recovery was had died as a result of the accident.
The judgment and order should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.